Per Curiam: The only ground upon which a reversal is asked in this case is, that it stood as number 99 on the docket in the circuit court, and was tried, in the absence of defendant’s o counsel, before cases numbered 75 and 81, which counsel had been informed would be tried by a jury. It is true, the statute requires cases to be tried or otherwise disposed of in the order in which they are placed on the docket, unless the court, for good and sufficient cause, shall otherwise direct. This record does not show what disposition was made of cases 75 and 81, but if they were passed without being finally disposed of for the term, we must presume, in the absence of any statement of the cause in this record, that the court had good and sufficient cause for what was done. We may further remark that the suit is upon a promissory note, and, on the motion 'to set aside the verdict, there was filed no affidavit of merits entitled to consideration. The judgment of the court below is affirmed. Judgment affirmed.